17 N.Y.3d 777 (2011)
947 N.E.2d 1187
929 N.Y.S.2d 79
2011 NY Slip Op 76245
In the Matter of the Estate of KEVIN W. STANLEY, Deceased.
DIANE R. STANLEY, Appellant;
LAWRENCE J. MATTAR, ESQ., et al., Respondents.
2011-465
Court of Appeals of New York.
Submitted May 2, 2011.
Decided June 23, 2011.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the March 2011 Surrogate's Court order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed, without costs, upon the ground that the March 2011 Surrogate's Court order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.